DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on December 01, 2021.  In virtue of this communication, claims 1-17 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Melzner et al. (US 2010/0219758) in view of Kahlman et al. (US 2009/0009102).
With respect to claims 1 and 10, Melzner discloses in figures 7 and 15 an apparatus and a method for controlling a lamp (401-431, 402-432, e.g., LEDs), comprising: an information collection device (37-38, e.g., amplifiers formed as an information collection device to receive information of a NTC 34 and a light sensor 36 thereof) configured to receive, from a plurality of LED boards (figure 15 shows a plurality of LED boards 2 where having a plurality of LED chips formed thereon), light amount information (having light information form the light sensor 36) and temperature information (having temperature information from the temperature sensor 34) of a plurality of LED chips (405-443, e.g., LED chips in figure 8), the plurality of LED chips corresponding to the plurality of LED boards, respectively (see figures 8 and 15); and a controller (60, e.g., microcontroller) configured to control a driving current (IL)for driving the plurality of LED chips based on the light amount information or the temperature information of the plurality of LED chips (see figure 7).

    PNG
    media_image1.png
    543
    797
    media_image1.png
    Greyscale

Melzner does not explicitly disclose that the plurality of LED boards via a port.
Kahlman discloses in figure 4b a lighting apparatus comprising a plurality of LED boards (430a-430z), wherein the plurality of LED boards via a port (P, e.g., a port).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Melzner with a port as taught by Kahlman for the purpose of providing an information to a plurality of LED boards thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image2.png
    704
    724
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Li et al. – US 2021/0127468
Prior art Underwood et al. – US 2017/0231053
Prior art Lee – US 2015/0102748
Prior art Tsujii – US 2013/0120690
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 26, 2022